DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 12, Applicant is claiming trailer image data but the entire set of claims are claiming towed vehicle. It is not clear if towed vehicle is only a trailer or is it different. The claim language is vague and need clarification for one having ordinary skill in the art to understand the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-15, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. Pub. No. US 20170177949 A1
	Regarding Claim 1,  Hu teaches a controller (fig. 21 Unit 38, controller) for identifying a periphery (Para 45, captured image 90, potential ground noise candidates may include large stones (e.g., stone 92) and irregular ground surfaces (e.g., ground surface 94). As such, it may be difficult to accurately identify the trailer 12 when an image acquisition technique, namely edge detection, is applied to the captured image 90 i.e., identify a periphery) of a towed vehicle (Fig. 4 and Para 45, trailer) connected to a towing vehicle (Fig. 1 Unit 12 i.e., trailer connected to the vehicle 14), the controller being configured to:
	receive towing vehicle image data (Para 82 and Fig. 22 Step 800, the controller 38 receives captured image) corresponding to a towing vehicle image captured by a towing vehicle camera (Para 82 and Fig. 22 Step 800, the controller 38 receives captured images from the imaging device 34 i.e., receive towing vehicle image data corresponding to a towing vehicle image captured by a towing vehicle camera where imaging device 34 as shown in Fig. 2 can be refer to as vehicle camera);

	identify the periphery (Fig. 23 and Para 82, the operating environment 908 may include a travelling surface (e.g., the ground) of the trailer 12 as well as background objects such as trees, signs, other vehicles, etc., located proximate the trailer 12 or in the horizon) of the towed vehicle (Para 82 and Fig. 23, imaged trailer 906 and optical flow vectors of pixels associated with an operating environment 908 of the trailer 12) based at least in part on the plurality of movement vectors (Fig. 22-23 and Para 82-83, the controller 38 identifies optical flow vectors of pixels associated with the operating environment 908 of the trailer 12 and optical flow vectors i.e., baed at least in part on the plurality of movement vectors).
	Regarding Claim 2,  Hu teaches wherein the controller is further configured to identify the periphery of the towed vehicle only when a reference speed of the vehicle is either greater than or equal to a predefined speed threshold (Para 76).
	Regarding Claim 3,  Hu teaches wherein the controller is further configured to identify the periphery of the towed vehicle only when an average magnitude of the movement vectors exceeds a predefined threshold (Para 76).
	Regarding Claim 4,  Hu teaches wherein the controller is further configured to calculate a magnitude of each of the movement vectors (Para 83).
	Regarding Claim 5,  Hu teaches wherein the magnitude comprises a temporal average magnitude (Para 76).
	Regarding Claim 10,  Hu teaches wherein the movement vectors are generated for the entirety of the towing vehicle image (Para 83).
	Regarding Claim 11,  Hu teaches wherein the controller is further configured to apply a closing algorithm to close the identified periphery of the towed vehicle (Para 84).
	Regarding Claim 12,  Hu teaches wherein the controller is further configured to: receive trailer image data corresponding to a trailer image captured by a trailer camera ; and select a component of the towed vehicle image  based at least in part on the identified periphery of the towed vehicle (Para 46 and 53).
	Regarding Claim 13,  Hu teaches wherein the controller is further configured to: overlay the component onto the towing vehicle image (Fig. 23 and Para 83).
	Regarding Claim 14,  Hu teaches wherein the controller is further configured to perform an optical flow analysis of the towing vehicle image data to generate the movement vectors (Para 82 and 83).
	Regarding Claim 15,  it has been rejected for the same reasons as claim 1.
	Regarding Claim 27,  Hu teaches and further disclose a non-transitory computer-readable medium having a set of instructions stored therein which, when executed, cause a processor (fig. 21 having a controller and memory to execute instruction).
	Regarding Claim 28,  Hu teaches wherein identifying the periphery of the towed vehicle comprises comparing the magnitude of the plurality of movement vectors. (Para 83).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7, 8 and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. Pub. No. US 20170177949 A1 in view of William D. Thompson EDGE DETECTION IN OPTICAL FLOW FIELDS Published in 1982 (Thompson).
	Regarding Claim 7,  Hu does not specifically teaches  wherein the controller is further configured to determine a gradient of the magnitude of the movement vectors.
	However, in the same field of endeavor, Thompson teaches a lower threshold was placed on the combined lengths of adjacent vectors to ensure that the slope of edges was significant i.e., gradient of the magnitude of the movement vectors (Page 27 Sec 3 Implementation Para 1).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date  of the claimed invention to combine the method of Hu with the method of Thompson thus providing vector field so as to locate discontinuities in optical flows where such discontinuities corresponding to object boundaries (See Thompson Page 26 Sec. 1 Introduction Para 1).

	Regarding Claim 8, Hu does not specifically teaches  wherein the periphery of the towed vehicle is identified  based at least in part on the determined gradient.
	However, in the same field of endeavor, Thompson teaches a vector field can be described by the two component quantities of direction and magnitude. When the motion is limited to camera translation, vector direction will vary slowly across the entire image. At edges, discontinuities will occur in magnitude only, and for most analytical purposes the vector field can be reduced to a scalar field. When arbitrary motion is allowed, the discontinuity may occur in either magnitude or direction, or both i.e., the 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date  of the claimed invention to combine the method of Hu with the method of Thompson thus providing vector field so as to locate discontinuities in optical flows where such discontinuities corresponding to object boundaries (See Thompson Page 26 Sec. 1 Introduction Para 1).
	Regarding Claim 29, Hu does not specifically teaches wherein the determined gradient is compared to a threshold to identify the periphery of the towed vehicle.
However, in the same field of endeavor, Thompson teaches a sparse vector field was obtained from two adjacent images in a sequence using a point matching technique. The vector field was separated into its component x and y scalar fields. The fields were blurred by two different Gaussian kernels with a ratio of standard deviations on the order of 1:1.6. The results wart: subtracted to form an estimate of the Lapiacian of the smoothed fields. The differenced component fields were next recombined, and the resulting vector- field was searched for reversals in adjacent vectors. Two thresholds were enforced in the search for vector reversals. Theta, the angle separating adjacent vectors, was allowed to vary in a range around the ideal of 180 degrees. A lower threshold kiss placed on the combined lengths of adjacent vectors to ensure that the slope of edges was significant(Page 27 Sec 3 Implementation Para 1).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward et al. Patent No. US 10589680 B2 - Method for providing at least one information from an environmental region of a motor vehicle, display system for a motor vehicle driver assistance system for a motor vehicle as well as motor vehicle
Maruoka et al. Pub. No. US 20190172218 A1 - PERIPHERY MONITORING DEVICE
Thommes et al. Pub. No. US 20170277952 A1 - METHOD AND AXLE-COUNTING DEVICE FOR CONTACT-FREE AXLE COUNTING OF A VEHICLE AND AXLE-COUNTING SYSTEM FOR ROAD TRAFFIC
Hu et al. Pub. No. US 20170174023 A1 - HITCH ANGLE DETECTION FOR TRAILER BACKUP ASSIST SYSTEM
Skvarce et al. Patent No. US 9633566 B2 - Trailer backing path prediction using GPS and camera images
Lavoie Pub. No. US 20160210757 A1 - TARGET MONITORING SYSTEM WITH LENS CLEANING DEVICE

Lu et al. Pub. No. US 20140085472 A1 - TRAILER ANGLE DETECTION SYSTEM
Ishii Pub. No. US 20100171828 A1 - Driving Assistance System And Connected Vehicles
Sakai et al. Pub. No. US 20090140881 A1 - Vehicle-use visual field assistance system in which information dispatch apparatus transmits images of blind spots to vehicles
DeepTrailerAssist: Deep Learning based trailer detection, tracking and articulation angle estimation on automotive rear-view camera -2019



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647